Citation Nr: 0306242	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from September 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in a March 1998 rating decision, denied 
service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The appellant's military occupational specialty during 
his active service was pilot, single engine aircraft, with an 
Army-Air Force instrument rating.

2.  The appellant has a mild to severe sensorineural hearing 
loss in the right ear and a mild to severely profound 
sensorineural loss in the left ear.

3.  The competent evidence of record establishes that the 
appellant's tinnitus and bilateral hearing loss were more 
likely than not related to his military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the appellant's bilateral sensorineural hearing loss and 
tinnitus were incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records contain no entries 
which reflect either complaints, findings, or treatment, of 
hearing loss or tinnitus.  The appellant's physical 
examination upon discharge from active service rated his ears 
as normal.  The appellant states that, during his active 
service, he duties required him to fly in open cockpit 
aircraft without the benefit of any ear protection.  He also 
states that he manifested hearing problems at discharge.  The 
treatment records of a private medical care provider from 
whom the appellant states he received treatment are no longer 
available.

A December 1997 VA medical examination diagnosed the 
appellant as tinnitus and bilateral sensorineural hearing 
loss.  A February 2003 VA medical examination confirmed the 
diagnosis of tinnitus and bilateral sensorineural hearing 
loss.  Further, the February 2003 medical report reflects 
that the examiner opined that it as likely as not that the 
appellant's hearing loss and tinnitus are related to the 
appellant's noise exposure while in military service.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Present disability resulting from disease 
or injury in service is required to establish entitlement to 
service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).

The February 2003 medical examination report noted the 
appellant has no occupation or recreation noise exposure 
history and no significant otologic pathology history.  
Therefore, on the basis of the credible competent evidence of 
record, including according appellant the benefit of the 
doubt, the Board finds as follows: there is competent 
credible medical evidence of a current tinnitus and bilateral 
sensorineural hearing loss disability; and there is competent 
credible evidence that it was incurred during the appellant's 
active service.  38 C.F.R. §§ 3.102, 3.303 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

